DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The examiner acknowledges Request for Continued Examiner and receipt of amendments/arguments filed 11/2/21.  The arguments set forth are addressed herein below.  Claims 1-6, 8-17, and 19-22 are pending, Claims 1, 11, and 12 are currently amended, Claims 7 and 18 are canceled, and Claims 21-22 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a communication interface; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: communicate data which results in a display, by a display device, of a progressive award, receive, via the communication interface, data associated with an outcome occurring in association with a sporting event occurring 
Independent Claim 11:
A gaming system comprising: a communication interface; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: communicate data which results in a display, by a display device, of a progressive award associated with a first event of a first sporting event occurring independent of the gaming system, responsive to a receipt, via the communication interface, of data associated with an occurrence of the first event of the first sporting event and independent of any modification of the progressive award based on any placement of any wager: modify the progressive award, and cause a display, by the display device, of the modified progressive award, responsive to a receipt, via the communication interface, of data associated with of a subsequence occurrence of a second event of a second, different sporting event occurring independent of the gaming system and independent of any modification of the progressive award based on any placement of any wager: further modify the progressive award, and communicate data 
Independent Claim 12:
A method of operating a gaming system, the method comprising: displaying, by a display device, a progressive award, receiving, via a communication interface, data associated with an outcome occurring in association with a sporting event occurring independent of the gaming system, and independent of any modification of the progressive award based on any placement of any wager and responsive to the outcome occurring in association with the sporting event being associated with a progressive award modification event: modifying, by a processor, the progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first modification of the progressive award by a first amount, and an occurrence of a second outcome associated with the sporting event results in a second modification of the progressive award by a second, different amount, and displaying, by the display device, the modified progressive award.
In summary, in regards to claims 1-6, 8-10, 12-17, and 19-20, with emphasis on at least Independent Claims 1 and 12, the claimed invention focuses a gaming system comprising: a communication interface; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (herein reflects the method of operating the gaming system): communicate data which results in a display, by a display device, of a progressive award, receive, via the communication interface, data associated with an outcome occurring in association with a sporting event occurring independent of the gaming system, and independent of any 
Claims 1 and 12 recite the limitation(s) of independent of any modification of the progressive award based on any placement of any wager and responsive to the outcome occurring in association with the sporting event being associated with a progressive award modification event: modify a progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first modification of the progressive award by a first amount, and an occurrence of a second outcome associated with the sporting event results in a second modification of the progressive award by a second, different amount.  Such limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a “processor”.  That is, other than reciting “cause the processor to:” (Claim 1) or “by a processor” (Claim 12) nothing in the claims precludes the steps from practically being performed in the mind e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
In summary, in regards to Claim 11, the claimed invention focuses on a gaming system comprising: a communication interface; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: communicate data which results in a display, by a display device, of a progressive award associated with a first event of a first sporting event occurring independent of the gaming system, responsive to a receipt, via the communication interface, of data associated with an occurrence of the first event of the first sporting event and independent of any modification of the progressive award based on any placement of any wager: modify the progressive award, and cause a display, by the display device, of the modified progressive award, responsive to a receipt, via the communication interface, of data associated with of a subsequence occurrence of a second event of a second, different sporting event occurring independent of the gaming 
Claim 11 recite the limitation(s) of receiving “data associated with an occurrence of the first event of the first sporting event and independent of any modification of the progressive award based on any placement of any wager: modify the progressive award, and” and receiving “data associated with a subsequence occurrence of a second, different sporting event occurring independent of the gaming system and independent of any modification of the progressive award based on any placement of any wager: further modify the progressive award”.  Such limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a “processor”.  That is, other than reciting “cause the processor to:” nothing in the claims precludes the steps from practically being performed in the mind e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  For example, but for the “cause the processor to:” language, the claim encompasses a person, in response to receiving data associated with an occurrence of the first event of the first sporting event and independent of any modification of the progressive award based on any placement of any wager: modify the progressive award; and receiving data associated with a subsequence occurrence of a second, different sporting event occurring independent of the gaming system and independent of any modification of the progressive award based 
 This judicial exception of Claims 1-6, 8-17, and 19-22 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed limitations of “communicate data which results in a display, by a display device, of a progressive award” (Claim 1); “communicate data which results in a display, by a display device, of a progressive award associated with a first event of a first sporting event occurring independent of the gaming system” (Claim 11); and “displaying, by a display device, a progressive award” (Claim 12) is also recited at a high level of generality (e.g. as a general means of communicating data that results in displaying the progressive award), and amounts to mere displaying, which is a form of insignificant extra-solution activity.  The claimed limitations of “receive, via the communication interface, data associated with an outcome occurring in association with a sporting event occurring independent of the gaming system” (Claim 1); “receipt, via the communication interface, of data associated with an occurrence of the first event of the first sporting event” (Claim 11); “receipt, via the communication interface, of data associated with of a subsequence occurrence of a second event of a second, different sporting event occurring independent of the gaming system” (Claim 11); “receiving, via a communication interface, data associated with an outcome occurring in association 
The claim(s) 1-6, 8-17, and 19-22 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “communication interface”, “processor”, “memory”, “display”, and/or “acceptor” “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” (¶ any suitable electronic gaming machine (such as a slot machine, a video poker machine, a video lottery terminal, a terminal associated with an electronic table game, a video keno machine, a video bingo machine located on a casino floor, or a sports betting terminal), and/or any suitable personal gaming device (wherein the data associated with the progressive award and the sporting event are accessed over a network)” (¶ 13); “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 82); “The central server, central controller, or remote host and the EGM (or personal gaming device) are configured to connect to the data network or remote communications link in any suitable manner. In various embodiments, such a connection is accomplished via: a conventional phone line or other data transmission line, a digital subscriber line (DSL), a T-1 line, a coaxial cable, a fiber optic cable, a wireless or wired routing device, a mobile communications network connection (such as a cellular network or mobile Internet network), or any other suitable medium” (¶ 88); “The at least one processor 1010 is any suitable processing device or set of processing devices” (¶ 91); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)….. Any other suitable magnetic, any suitable combination of the foregoing…More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: a portable computer diskette, ……. or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”(¶ 92); “In various embodiments, part or all of the program code and/or the operating data described above is stored in at least one detachable or removable memory device including, but not limited to, a cartridge, a disk, a CD ROM, a DVD, a USB memory device, or any other suitable non-transitory computer readable medium” (¶ 99); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), ……. or any other suitable electronic device or display mechanism” (¶ 105); “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM” (¶ 111); and “In one embodiment, the at least one input device 1030 includes a payment device configured to communicate with the at least one processor of the EGM to fund the EGM. In certain embodiments, the payment device includes one or more of: (a) a bill acceptor into which paper money is inserted to fund the EGM; …. any suitable combination thereof” (¶ 113).  Such disclosure suggests that any software or 
In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be handled in a software manner by general-purpose processors (Col. 14:10-14).  Scott (US 2004/0009812: ¶ 20), Walker (US 6,527,638: Col. 12:6-17, Col. 15:24-38), Banyai (US 2001/0034262: ¶ 32), Cannon (US 2002/0183105: ¶ 5-6, 39), deKeller (US 2003/0017867: ¶ 23), and/or Lindo (US 2005/0085293: ¶ 21) teach the use of card swiper/reader within gaming apparatus as being well-understood, well-known, known, traditional, routine, or conventional in the art for the purpose of allowing user’s to place wagers or bets.  Saffari (US 2003/0050111) teaches a conventional gaming machine (system) comprising a input device used to play a game, processor to implement the game, memory device, and/or display are used to allow a player to start a game, cause images representative of a reel/slot game to be display, determine an outcome of the game, determine a payout/award associated with the outcome of a game (¶ 2).  Hornik (US 2006/0100019) teaches input devices such as wager acceptor(s), touch screen display, push buttons, are conventional in the art (¶ 37).  McGahn (US 2002/0183109) teaches that input device are well known in the art (¶ 46).  Walker (US 2004/0038733) teaches that display devices and input device of electronic gaming machines/systems are well-known (¶ 51-52, 61).  Fier (US 6,126,542) teaches that processors are well-known in electronic gaming machines (Col. 3:63-Col. 4:5).  Nicastro (US 2003/0027619) teaches that processors are conventional within electronic gaming machines.  Nguyen (US 2004/0137987) teaches it is communication interfaces are well known in the art for receiving data (¶ 18, 52).  The above references provide 
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the 
Nor do the dependent claims 2-6, 8-10, 13-17, and 19-22 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Mental Processes (e.g. a person can mentally maintain a progressive award, observe a result of an outcome associated with a sporting event and modify the progressive award to provide a new modified progressive award).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. 

101 Rejection
Applicant argues:
“Applicant respectfully submits that, as discussed during the interview, the claimed gaming systems and methods are each directed to a practical application of the alleged abstract idea in 

Applicant further submits that, as also discussed during the interview, the claimed gaming systems and methods are each directed to a practical application of the alleged abstract idea in the form of gaming systems and methods that utilize externally sourced sporting event data to alter how they operate, thereby representing an improvement over prior gaming systems and methods that failed to account for any sporting event data in determining how they operate. That is, unlike certain prior gaming systems that merely modified progressive awards based on a percentage of wagered amounts (which led to relatively consistent modifications of the progressive award and relatively low levels of volatility since amounts were wagered on a relatively consistent basis), the claimed gaming systems introduce a heighted level of volatility in their operation by utilizing received data associated with an outcome occurring in association with a sporting event (which occurs independent of the gaming system). In other words, the claimed gaming systems and methods provide a technological improvements over prior gaming systems by harnessing the unpredictability of both live sporting events and the timing of such sporting events."

 Applicant additionally argues:
“More specifically, while prior gaming systems were limited by the technical challenges presented by the timing of sporting events, the gaming systems and methods utilize such sporadic timing (as well as the unpredictability of what transpires during such sporting events) to employ different growth rates of a progressive award at different points in time. Such a modification of how the claimed gaming systems and method operate during different periods of time based on timing of and very occurrence (or lack thereof) of one or more outcomes associated with a sporting event alters the volatility of the claimed gaming systems and methods during such different periods of time. Such altered volatility represents a technological improvement to the claimed gaming systems and methods previously limited to funding a progressive award based on a percentage of wagers placed and thus inoperable to modify a progressive award based on the happenings of a sporting events independent of any modification of the progressive award based on any placement of any wager. 

As such, the claims each recite a patent-eligible gaming system-an improved way to modify a current state of operation of a gaming system based on external occurrences (or lack thereof) 
The examiner disagrees.  The altered volatility doesn’t improve the technology provide an improvement to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).  The volatility pertains to the modification of a progressive award at varying timings or different frequencies of occurrence of external outcome(s) pertaining to sporting events e.g. the a means of modifying awards.  The claimed invention is directed to providing a progressive award that is modified by external outcomes or results in a sporting event and not an improvement to the functioning of a computer.  Even though the function or operation of the computer is changed due to programming such features do not result in a improvement to the technology, but rather merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  
Accordingly, the 101 rejection is herein maintained and clarified to reflect any current amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715